 ALEXANDRIA NE LLC
 342 NLRB No. 23 
217
Alexandria NE LLC, 
and
 Teamsters Local 401 a/w 
International Brotherhood of Teamsters, AFLŒ
CIO. 
Case 4ŒCAŒ32368
 June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On February 18, 2004, Administrative Law Judge 
Robert A. Giannasi issued the attached decision.  The 
General Counsel filed exceptions and a supporting brief, 

and the Respondent filed an answering brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and the 
complaint is dismissed.   
 Donna Brown, Esq. (Anne R
itterspach, Esq., on brief
), for the 
General Counsel. Joseph P. Hofmann, Esq., 
for the Respondent. 
 DECISION STATEMENT OF THE 
CASE ROBERT A. GIANNASI
, Administrative Law Judge. This case 
was tried in Philadelphia, Pennsylvania, on January 6, 2004. 
The complaint alleges that Resp
ondent violated Section 8(a)(3) 
and (1) of the Act by discharg
ing employee David Stavetski 
because of his union and other protected activity. Respondent 
filed an answer denying the essential allegations in the com-
plaint. After the trial closed, the parties filed briefs, which I 
have read and considered. 
Based on the entire record, including the testimony of the 
witnesses and my observation of their demeanor, I make the 
following FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a Pennsylvania corporation, is engaged in the 
fabrication and distribution of 
wood moldings and banisters at 
                                                          
 1 The General Counsel has excepted to some of the judge™s credibil-
ity findings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility re
solutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect. 
Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
its Wilkes-Barre, Pennsylvania plant. During a representative 1-
year period, Respondent purchased and received, from its 
Wilkes-Barre plant, goods valued
 in excess of $50,000 directly 
from points outside the Commonw
ealth of Pennsylvania. Ac-
cordingly, I find, as Respondent 
admits, that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
The Charging Party Union (the Union) is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICE
 A. The Facts 
The Respondent™s headquarters (A
lexandria West) is located 
in Yakima, Washington, wher
e Respondent al
so operates a 
plant that manufactures and dist
ributes product. Another plant 
is located in Canada. In November 2002, Respondent opened 
its Wilkes-Barre plant, which is
 primarily a distribution center. 
In April 2003, while the Wilkes-Barre plant was still in a 
startup mode, Curtis Mattingly 
was appointed general manager 
of the plant. He was assisted 
by, among other officials, Ware-
house Manager Mark McGlaughlin and Operations Manager 
Mike Lajoie. Mattingly dealt closely with Human Resources 
Manager Bob Rines, who was st
ationed at Alexandria West. 
Mattingly served as general mana
ger of the Wilkes-Barre plant 
until the end of August 2003. The alleged discriminatee, David 
Stavetski, worked in the Wilk
es-Barre warehouse, under the 
general supervision of McGlau
ghlin, from February 4, 2003, 
until his discharge on August 14, 2003. 
Sometime toward the end of June, the Union filed an election 
petition seeking to represent 
Respondent™s Wilkes-Barre em-
ployees. Pursuant to a Stipulated Election Agreement, a Board 
election was scheduled for July
 23, 2003, in an appropriate 
bargaining unit. In the campai
gn that followed, Respondent 
opposed the Union, but committed no unfair labor practices. 
Mattingly met with the employees
 on one occasion. He read a 
letter from Respondent™s manage
ment stating that it opposed 
the election of the Union. He also told the employees of his 
own unfavorable experiences with a union. The election was 
held as scheduled on July 23. The Union won the election by a 
vote of 13 to 12, but Respondent 
filed an objection to the elec-
tion alleging that employee Davi
d Stavetski, who was the Un-
ion™s observer during the electi
on, threatened and harassed 
employees in order to get them 
to vote for the Union. After an 
investigation, the Regional 
Director, on September 2, 2003, 
issued a decision overruling the objection, finding that the al-
leged misconduct was either not attributable to Stavetski or the 
Union or was insufficient as a matter of law to adversely affect 
the election. Thus, the Regional
 Director upheld the election 
results and recommended that the Union be certified. No excep-
tions were filed to that decisi
on, and, on October 3, 2003, the 
Board issued its final certification of the Union. As of the date 
of the hearing, the Respondent and the Union were engaged in 
negotiations for a first collective-bargaining agreement. 
Beginning at the end of June and continuing into late July 
and early August, General Mana
ger Mattingly made several 
changes in employee work hour
s and conditions. For example, 
when Mattingly took over, the pl
ant operated only one shift, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 218 
from 8 a.m to 4:30 p.m. Later, 
a second shift was added, thus 
creating an overlap between the 
end of one shift and the begin-
ning of the other. Thereafter, at the request of the employees, 
including Stavetski, the start of the first shift was changed to 
6:30 a.m., with a corresponding change in the end of the shift, 
to 3 p.m. At some point, Resp
ondent also granted the second-
shift a flexible work-hour sche
dule that permitted the second-
shift employees to work 9 hours on each of 4 days and only 4 
hours on Friday. Stavetski, on beha
lf of other employees, ap-
parently asked for the same flexible schedule for the first-shift 
employees. But Respondent decl
ined because the flexible 
schedule was viewed unique to the second shift (Tr. 24-25, 26). 
As part of his changes, Matti
ngly installed a timeclock at the 
Wilkes-Barre plant, which becam
e operational in late July or 
early August. Before its installation, the Wilkes-Barre plant 
used weekly time or sign in sheets to record the hours of em-
ployees and employees freely filled in each other™s names and 
hours. Mattingly went to the time clock system at least in part 
because he thought that the existing sign in practice was 
flawed. Alexandria West itself operated a timeclock system and 
the applicable employee handbook had rules on the use of 
timecards. Copies of the handbook, which was dated January 
2003 and applied also, in relevant 
respects, to Alexandria West, 
were distributed to all employees upon their hire. According to 
the handbook, employees were not 
to ﬁalter a time card for any 
reason whatsoeverﬂ or ﬁfill out another employee™s time card.ﬂ 
Violation of these rules subjected an employee to discipline ﬁup 
to and including termination.ﬂ 
(Jt. Exh. 2(c), pp. 5-6.) The 
Wilkes-Barre employees were 
required to punch in and out 
when they arrived for and left work and left for and returned 
from lunch. They did not have to punch in and out for their 
morning and afternoon breaks. The employees™ timecards were 
kept in a rack next to the timeclock and the times were elec-
tronically entered by computer. In
 deciding to use a rack to 
store the timecards and to dispense with punching in and out for 
breaks, Mattingly considered the views of the employees, in-

cluding Stavetski. When the timeclock was installed, Mattingly 
and an office clerical employee instructed the employees on its 
proper use. Mattingly also made a change in the lunch period, from 
11:30 a.m. to 12 noon to 11 to 11:30 a.m., which was an-
nounced to employees on August 13, 2003. The change was 
apparently the result of earlie
r changes, which had compressed 
the workday without a corresponding change in the lunch pe-
riod, and Mattingly™s view 
that production was dropping off 
late in the workday (Tr. 135-136, 180). A number of employees 
objected to this change, including Stavetski, who spoke to 
Mattingly separately about the matter, because many of the 
restaurants in the area were not open at that time and because, 
according to the employees, 11 a.m. was just too early for lunch 
(Tr. 140, 34). Mattingly also changed both the time and length 
of the breaks, but it is unclear from the record whether either of 
those changes or both were ma
de at the same time as the 
change in the lunch period or at
 some earlier time (Tr. 32, 34-
36, 78-82, 178-182). Mattingly re
duced the length of the breaks 
from 15 to 10 minutes, after consulting Human Resources 
Manager Rines, to comport 
with the Respondent™s handbook, 
which provided for only 10-minute breaks (Tr. 131-132). As a 
result of the employees™ objec
tions, Mattingly immediately 
reversed his decision and reinstituted the lunch period, and 
perhaps the breaks, as before, except that the length of the 
breaks was kept at 15 minutes. Th
e change lasted only 1 day, 
August 14, and the change back 
to the old lunch period was not 
effectuated on that day because 
the computer could not make 
the change immediately. 
On August 14, shortly before 11:30 a.m., Mattingly was 
watching employees returning fr
om lunch because he thought 
some of them were not actually returning to work after punch-
ing in. He stationed himself in a direct line and with an open 
view to the timeclock area from about 20 to 25 feet away and 
observed employees punching in af
ter their return from lunch. 
He observed Stavetski taking se
veral timecards from the rack 
and swiping them through the timeclock slot. Mattingly then 
called Stavetski toward him and asked Stavetski what he was 
doing. According to Mattingly, Stavetski said he was ﬁswiping 
people as they come back from lunch.ﬂ Mattingly told Stavetski 

that he was not to touch anyone else™s timecard. Stavetski then 
apologized and said it would not happen again. Mattingly told 
Stavetski that he would have to ﬁget back to you.ﬂ (Tr. 152.) 
Stavetski did not deny swipi
ng the timecards of other em-
ployees or being called over to Mattingly at the time. He testi-
fied, however, that he was coming back from lunch with a 
group of five other employees, 
who authorized him to swipe 
their cards. Those other employees corroborated Stavetski on 
this point, but none of their testimony, nor that of Stavetski, is 
clear on when they actually returned from lunch or where ex-
actly they were located when they authorized Stavetski to swipe 
their cards or when he actually swiped their cards. Indeed, it is 
not clear whether these other em
ployees went to work immedi-
ately after coming in from lunch; some testified they went off 
to the lunchroom to finish their lunch or to store the remains 
from their lunch. In any event, the timecards indicate that all 
were swiped at 11:27 a.m., although some had also been swiped 
minutes before. Mattingly credibly testified that he saw only 

one employee, Asa Emel, near Stavetski when Stavetski was 
swiping the cards of other employees. 
According to Stavetski, after Mattingly called him over and 
asked him what he was doing, Stav
etski replied, ﬁWe just go[t] 
back from lunch. I was punching everyone in. Okay. Not a 
problem. And I proceeded to go to eat my lunch.ﬂ (Tr. 73.) 
I do not credit Stavetski™s testimony on this point. Not only 
is Stavetski™s testimony conclusory and truncated, in contrast to 
Mattingly™s clearer, more detail
ed account, some of it makes no 
sense. For example, Stavetski does not identify who said, 
ﬁOkayﬂ and ﬁNot a problem,ﬂ but he implied that it was 
Mattingly. In view of what happ
ened later and in the circum-
stances, I find it highly unlikel
y that Mattingly would have 
dismissed the matter so cavalier
ly. Moreover, Stavetski did not, 
according to his own testimony, tell Mattingly what, from his 
point of view, would have been 
the most exonerating fact in his 
story, that is, that other employees specifically asked him to 
swipe their cards. Had this been true, it would have been natu-
ral for Stavetski to tell Mattingly this up front. Even later that 
day, when Stavetski was told he 
had been fired, he did not vol-
unteer, even in his own testimony 
about the termination, that he 
had been authorized by others to swipe their timecards or that 
 ALEXANDRIA NE LLC
 219
the other employees had in fact returned to work at the time 
indicated. That Stavetski did not
 mention these matters to his 
superiors on these two occasions leads me to doubt not only the 
testimony of Stavetski, but also
 that of the other employees 
who supported Stavetski that they specifically authorized him 
to do so or that they did so while all returned together from 
lunch in the timecard area. Indeed, it appears from their testi-
mony that they did not immediately return to work after they 
were swiped in. Stavetski certain
ly did not, because he admits 
that, after punching in, he proceeded to go eat his lunch. Thus, 
Mattingly™s testimony about his 
concerns in observing the em-
ployees on their return from lunch also rings true. 
My inability to credit Stavet
ski™s account of his conversation 
with Mattingly leads me to concl
ude that Mattingly™s account is 
more reliable. Also significant in my assessment of Mattingly™s 
credibility is that, when he testified, he was no longer employed 
by Respondent and, unlike Stavet
ski, had no significant interest 
in the outcome of the case. Accordingly, I find that Stavetski 
essentially admitted he had don
e wrong in swiping the cards of 
other employees, as Mattingly credibly testified. 
After Mattingly™s conversation with Stavetski about the time-
card swiping, he consulted Hu
man Resources Manager Bob Ri-
nes in Arlington West by telephone. In fact they spoke at least 
twice by telephone about the matter. It was not unusual for 
Mattingly to consult with Rines on personnel matters; he had 
done so before. In the circumstances, it was Rines who made the 
actual decision to discharge Stavetski, after consulting the hand-
book rule on alteration of timecards and also consulting the gen-
eral manager of Arlington West, who advised Rines that termina-
tion was the appropriate penalty for Stavetski™s offense. Rines 
directed Mattingly to summarize what happened in an e-mail, and 
Mattingly did so later in the day; the e-mail was sent about 3 
hours after the discharge. The relatively contemporaneous e-mail 
supports Mattingly™s testimony about the incident. After receiv-
ing notification of Rines™ decision, Mattingly met with Stavetski 
and Stavetski™s supervisor, Warehouse Manager McGlaughlin. 

Stavetski was told that he was discharged. He punched out, ac-
cording to his testimony, at 1:19 p.m. 
After Stavetski™s discharge, Mattingly met with the employ-
ees to inform them that Stavetski had been discharged for swip-
ing the timecards of other employ
ees, contrary to Respondent™s 
policy. 
B. Discussion and Analysis 
Discriminatory motive cases, such as this one, are decided 
under the framework of the Board™s decision in 
Wright Line
.1 The General Counsel must establish by a preponderance of the 
evidence that the employee™s protected or union activity was a 
substantial or motivating factor
 in the challenged employer 
decision. Once the General Counsel makes an initial showing 
that the employer™s decision was motivated by unlawful con-
siderations, the burden of persuasion shifts to the employer to 
show that the same decision would have been made even in the 
absence of protected or union activity. In making his initial 
showing of discrimination, the 
General Counsel may rely on a 
                                                          
 1 Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
showing that a respondent™s reas
ons for the decision are pretex-
tual. See 
National Steel & Shipbuilding Co.,
 324 NLRB 1114, 
1119 fn. 11 (1997). 
I find that the General Counsel ha
s failed to make an initial 
showing that the discharge of Stavetski was motivated by 
unlawful considerations. Although it is clear that Stavetski was 
a known union adherentŠhe was, 
after all, the Union™s ob-
server in the July 23 election and he complained, along with 
other employees, about certai
n of Mattingly™s postelection 
changes in hours and conditionsŠthere is scant evidence that 
Respondent harbored any animus toward Stavetski for his pro-
tected conduct or that such anim
us was a motivating factor in 
his discharge. Nor, contrary to
 the General Counsel, can I find 
that the reason for the discharge was a pretext. Stavetski did, in 
fact, swipe the timecards of other employees, in apparent viola-
tion of a known rule against alteration of timecards. Although I 
agree with the General Counsel th
at the decision to discharge 
Stavetski, rather than give him a lesser discipline, was harsh, in 
the absence of stronger evidence th
an exists on this record that 
the decision was causally connec
ted to his union or other pro-
tected activity, I cannot conclude
 that such harsh treatment was 
itself evidence of unlawful motivation. 
As to animus, it is obvious th
at Respondent opposed the Un-
ion, but it is also clear that it kept its hands clean in the cam-
paign leading to the election. It commited no unfair labor prac-
tices and Mattingly™s single-pr
eelection meeting with employ-
ees about the Union was unremarka
ble. Despite an aggressive 
examination of Warehouse Mana
ger Mark McGlaughlin after 
calling him as an adverse witness 
at the outset of the hearing, 
counsel for the General Counsel wa
s unable to establish that he 
or any other management official
 harbored any animus against 
Stavetski for his union or other protected activity. McGlaughlin 
credibly testified, for example, that he refrained from talking to 
any employees about the Union pr
ior to the election. Although 
the General Counsel elicited, from McGlaughlin, testimony that 
Stavetski and several other employees met with him after the 

election, the meeting itself was insignificant. According to the 
testimony, which was not deve
loped further through the Gen-
eral Counsel™s employee witne
sses, including Stavetski, the 
employees simply expressed the 
hope that ﬁthings would stay 
the same.ﬂ (Tr. 30.) Indeed, McGlaughlin had little or nothing 
to do with either Stavetski™s discharge, the work-hour changes 
instituted by Mattingly, or the responses by Mattingly to em-
ployee complaints about his changes.
2  As for Mattingly, it has not 
been shown that he exhibited 
any animus towards Stavetski, either for his prounion position 
or for his complaints about Mattingly™s changes in hours, which 
                                                          
 2 Because of McGlaughlin™s limite
d authority over the matters in-
volved in this case, much of his tes
timony was not particularly relevant. 
At times, however, he provided the 
General Counsel with a better and 
more candid description of events 
than that provided by the General 
Counsel™s main witness, David Stavet
ski. I am nevertheless puzzled as 
to why counsel for the General Counsel chose to call McGlaughlin as 

her first witness and to question hi
m so much about decisions and poli-
cies that he had little or no knowledge 
of or control over. In any event, 
his calmness and candor under fire 
enhanced his credibility. I found 
him a totally reliable and credible witness. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 220 
are alleged to constitute concerted, protected activities. 
Mattingly™s changes were not alle
ged to be unlawful and they 
appeared to be based on legima
te business concerns. Moreover, 
Mattingly quite willingly reversed or made adjustments to 
many of his changes in respons
e to employee 
objections. The 
change to which Stavetski most
 strongly objected, the change 
in the lunch period, was immediat
ely reversed, in great part due 
to the persuasiveness of Stavetski™s arguments against it. In-
deed, Stavetski was not the only employee to complain; nor 
was he specifically identified as a leader or a spokesman for the 
employees in making his objecti
ons to some of Mattingly™s 
moves. Stavetski™s own testimony
 seems to play down his lead-
ership role. Although he apparent
ly made some individual ap-
peals to Mattingly, and perhaps McGlaughlin, he describes the 
complaints, if they can be call
ed complaints, as coming from a 
number of employees, not just him.
 At one point, he testified as 
follows about the employees™ vi
ews on the original lunch pe-
riod change: ﬁIt wasn™t a complain
t. It was a topic of conversa-
tion, you know, we weren™t happy . . . .ﬂ (Tr. 80.) Nor is there 
any evidence that the complaints or objections by Stavetski and 
the other employees were anything but civil and reasonable 
disagreements, which were met with the same civility and rea-
sonableness on the part of Respondent. There appears to have 
been no acrimony on either side. Finally, there is absolutely no 
evidence that Mattingly resented Stavetski for having objected 
to some of his changes to such an extent that he would have 
punished Stavetski for his objections or sought a pretext to get 
rid of him. 
The General Counsel does point to some evidence from 
which an inference of discrimi
natory motivation arguably could 
be made. For example, the Resp
ondent did fashion an objection 
to the election from employee complaints that Stavetski had 
coerced and harassed them to 
support the Union. Human Re-
sources Manager Rines, who appa
rently spent some time at the 
Wilkes-Barre plant during the period before and after the elec-
tion, mentioned such reports to 
Stavetski. Apparently, Stavetski 
refused to talk to Rines about these reports. But there is no 
evidence that Rines persisted or coerced Stavetski on the mat-
ter. Although the reports of hara
ssment were not found to have 
been sufficient to overturn the 
election results, the Respondent 
had every right to act on them and 
bring them to the attention of 
the Board in considering the validity of the election. There was 
no finding that the employee repo
rts about Stavetski were bo-
gus or induced or encouraged by Respondent. I cannot infer 
unlawful motive simply from Respondent™s consideration of 
those employee reports by seeki
ng Stavetski™s response to them 
or filing an election objection based on them. 
Another piece of evidence that
 might be thought to suggest 
antiunion motivation is Rines™ candid testimony that, when he 
was considering how to handle St
avetski™s timecard offense, he 
was aware of, and took into account
, the implications of Stavet-
ski™s known prounion position. He testified that he wanted 
Mattingly™s e-mail report of what 
had happened to substantiate 
the discharge decision because he was afraid that ﬁthe union or 
somebody would question it.ﬂ (T
r. 210.) This proved prophetic 
since an unfair labor practice charge was indeed filed on the 
matter. I not only found Rines™ testimony on the point an indi-
cation of his candor, but his cons
ideration of the need to sub-
stantiate the discharge quite reasonable in the circumstances. It 
was not an indication that uni
on animus motivated the dis-
charge. It was an attempt to document what Respondent viewed 
as a legitimate personnel decision that might be challenged. 
Finally, also militating against a finding of animus or discrimi-
natory motive is Respondent™s 
lawful election campaign, its 
failure to pursue an appeal of th
e Regional Director™s rejection 
of its objection based on Stavetsk
i™s alleged misconduct, and its 
decision to abide by the certif
ication and begin negotiations with the Union as bargaining representative.
3  The General Counsel contends that the reason given for the 
discharge of Stavetski, swiping 
the timecards of other employ-
ees, was a pretext. I reject that contention. Stavetski did indeed 
swipe the timecards of other employees. He admitted to 
Mattingly that he had done wrong. Indeed, even if he had been 
authorized by other employees to swipe their cards, as he and 
the others testified, that would not have excused what the Re-
spondent viewed as misconduct 
warranting discipline. Respon-
dent™s rule was clear that altera
tion of timecards or filling out 
another employee™s timecard was a punishable offense; the rule 
said nothing about mitigation of those offenses because such 
alteration or filling out was au
thorized by another employee. 
Stavetski and other employees knew of the handbook rule, or 
reasonably should have known of
 the rule, because the hand-
book had been distributed to them when they were hired, in 
Stavetski™s case, about 6 months 
before he was discharged. Nor 
can it be argued that the handbook rule did not specifically 
cover swiping other employees™ timecards. Although the hand-
book rule spoke of alteration of or filling out timecards, that 
language clearly covered the swip
ing of timecards, which is the 
electronic equivalent. 
Much testimony was elicited about whether Mattingly spe-
cifically informed employees, including Stavetski, during the 
timecard instructional meeting, that swiping the timecards of 
other employees was wrong and could subject an employee to 
discipline, including discharge. I believe that it is more likely 

than not that Mattingly did so, although six employees contra-
dicted him on that point and the clerical employee who was 
present at the meeting was not 
called to corroborate Mattingly. 
It would have been natural for Mattingly to mention the rule 
during the meeting because it was stated in the handbook and 
Mattingly was a stickler for fo
llowing the handbook. He had, 
after all, cut the break periods from 15 minutes to 10 because 
the prior policy had been in violation of the handbook. More-
over, installation of the timecloc
k was a response to the lax use 
of employee sign-in sheets. In the last analysis, however, it 
does not really matter whether 
Mattingly specifically reminded 
employees of the handbook rule during the timecard instruc-
tional meeting. The existence of the timecard rule in a hand-
                                                          
 3 In her brief, counsel for the Gene
ral Counsel points out that Stavet-
ski™s discharge occurred while the objection was pending decision by 
the Board. If this is an attempt to 
show that the timing of the discharge 
warranted an inference of animus or unlawful motivation, that attempt 
must fail. It is obvious that the only significant timing that impacted the 
discharge decision was the timing of
 the timecard incident that led to 
Stavetski™s discharge. There is no ev
idence from which I can infer that 
the pendency of the election objec
tion had anything to do with the 
discharge.  
 ALEXANDRIA NE LLC
 221
book distributed to all employees 
was sufficient notification to 
the employees of what was expected of them. Indeed, even 
without the rule, it would be r
easonable for an employer to 
view seriously the swiping of other employees™ timecards and it 
would be unreasonable for an empl
oyee not to know that this 
was wrong. Significantly, here, Stavetski admitted that he had 
wrongly swiped the timecar
ds of other employees.
4 The General Counsel also reli
es on the testimony of em-
ployee Asa Emel to show that the timecard swiping incident 
was not the real reason for Stav
etski™s discharge. I have doubts 
about the reliability of that test
imony. But, even if I accepted it 
as credible, I do not agree with the General Counsel™s take on 
it. According to Emel, he talked to Mattingly, McGlaughlin and 
Lajoie after the Stavetski discharge to protest it, threatening to 
quit out of loyalty to Stavetski. Emel was talked out of quitting, 
but he allegedly told the three officials that, since he and the 
other employees were present that day when Stavetski swiped 
their cards and had asked him to swipe their cards, they were 
just as guilty as Stavetski. This
 would have been the first time 
Mattingly learned that other employees had authorized Stavet-
ski to swipe their cards. But, as
 I have indicated above, authori-
zation by others for him to swipe their cards did not provide an 
excuse for Stavetski™s offense. In these circumstances, Respon-
dent™s failure to punish those who had authorized the swiping 
of their cards, without more, does not establish that the dis-
charge of Stavetski for swiping them was a pretext or discrimi-
natorily motivated. In any event, by the time Emel spoke with 
Mattingly, Stavetski had already been discharged, pursuant to a 
decision by Respondent™s human 
resources manager, who was 
not even located in Wilkes-Ba
rre. Respondent™s refusal to re-
verse its discharge decision just because of Emel™s protest and 
suggestion that he and others ha
d authorized Stavetski to swipe 
their cards does not establish pretext or discriminatory motive 
for the discharge. 
Perhaps more to the General Counsel™s point, Emel also tes-
tified that he was told by the management officials with whom 

he spoke that the swiping offense was not the only reason for 
Stavetski™s discharge. According to Emel, when he asked why 
Respondent did not simply issue 
Stavetski a warning, the man-
agement officials told him there were ﬁother thingsﬂ they were 
ﬁfiring [him] for,ﬂ apparently 
ﬁstuff in [Stavetski™s] personnel 
file,ﬂ which they would not rev
eal to Emel. Mattingly could not 
recall whether any such statem
ents were made, but McGlaugh-
lin credibly denied that they were. Emel, on the other hand, was 
very close to Stavetski and wa
s upset at the discharge. Al-
though he is still employed and 
therefore testifying somewhat 
                                                          
 4 I put little stock in the employee testimony elicited by the General 
Counsel that employees commonly swiped each others™ timecards. First 
of all, the timecard system had only 
been in effect 2 or 3 weeks before 
the Stavetski discharge. This is ha
rdly enough time to establish a past 
practice, much less a toleration of 
past practice, contrary to the hand-
book rule. Secondly, there is no evidence that management officials 
knew of or tolerated such practice. Fi
nally, the record shows that it was 
common for other employees to fill out the names and hours of other 
employees on the weekly sign in sheets used before the installation of 
the time clock. In all the circumstances, I find it likely that the employ-

ees confused the past practice under th
e sign in sheet system with what 
happened after the timeclock was installed. 
against his employer™s interests,
 I find that Emel™s testimony 
was more a product of his loyalty to Stavetski than a true and 
accurate reflection of what was said at the time. I find it highly 
unlikely that such statements were made. McGlaughlin and 
Lajoie played no role in the 
discharge decision, and there was 
no apparent reason for Mattingly, who was privy to the deci-
sion, to make such an arguabl
y damaging admission to a friend 
of Stavetski™s. Not only is there nothing else in the record that 
suggests the file contained evid
ence of another, perhaps dis-
criminatory, motive, for the discharge, but the file itself con-
tains mostly technical employment and background informa-
tion. The only items in the file, as of the date of Stavetski™s 
discharge, that would arguably ha
ve fit Emel™s description were 
cryptic undated, hearsay statem
ents, apparently from employ-
ees complaining about Stavetski.
 One related to a conversation 
between employees about the Un
ion in which the employee 
said he was ﬁconfused and concernedﬂ about a comment 
Stavetski made that might affe
ct the employee™s job. Those 
documents in Stavetski™s file are too ambiguous and specula-
tive either to support a finding of an
imus or to give credence to 
Emel™s testimony. Inde
ed, even if I accepte
d Emel™s account, it 
offers no compelling reason to infer that the reference to 
Stavetski™s file meant that Stavetski™s union or other concerted 
protected activity was the real
 reason for his discharge. 
The General Counsel further alle
ges that Respondent treated 
Stavetski differently than a
nother employee who was dis-
charged at about this time. Fo
r example, the General Counsel 
points out that, in the discharg
e of employee Robert Swiatek 
about a week before that of St
avetski, Respondent conducted an 
investigation. It sought statem
ents from other employees. Here, 
according to the General Counsel, Respondent did not conduct 
an investigation, neither talking to, nor seeking statements 
from, the employees whose timecards were swiped by Stavet-
ski. The short answer to the General Counsel on this point is 
that the circumstances of the two cases were different. Swiatek 
was fired for using bad language
 toward, and being insubordi-
nate to, a supervisor. There was apparently a dispute as to what 
had happened. In Stavetski™s case, however, there was no such 
dispute. Stavetski not only admitted to Mattingly that he had 
swiped the timecards of other employees, but admitted he was 
wrong in doing so. In addition, Mattingly saw the swiping him-
self and Stavetski gave him no reason why the timecard swip-
ing was not actionable. There wa
s thus no reason for an inves-
tigation. Mattingly did not, howev
er, act precipitously. He con-
sulted Human Resources Manage
r Rines at Arlington West, 
who made the ultimate decisi
on to discharge Stavetski. 
The General Counsel also questions why Stavetski was not 
given a warning for the timecard swiping incident rather than 
being subject to discharge for a firs
t offense. In this respect, the 
General Counsel points to a warn
ing that was issued to em-
ployee Swiatek some 3 weeks prior to his discharge. The warn-
ing was for Swiatek™s failure to report back to work at 11:30 
a.m., as instructed, after being 
sent home from work because he 
had gotten no sleep the night before. I find that Swiatek™s of-
fense was much less serious that 
Stavetski™s and, thus, the dif-
ferent treatment of Swiatek is not sufficient evidence of dispa-
rate treatment to show pretext in the discharge of Stavetski for 
an entirely different offense. 
The General Counsel offers no 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 222 
other evidence of relevant disparate treatment.
5 Indeed, on 
Mattingly™s watch, a period of
 about 5 months, Respondent 
fired three Wilkes-Barre employees (one other, in addition to 
Swiatek and Stavetski). On ea
ch, Mattingly consulted Human 
Resources Manager Bob Rines. T
hus, neither the discharge of 
Stavetski, nor the procedure used, was unusual. 
It nevertheless disturbs me, as
 the trier-of-fact, that Respon-
dent reacted to Stavetski™s firs
t-time offense of swiping other 
employees™ timecards by discharging him rather than subjecting 
him to lesser punishment, which 
was certainly permissible un-
der the Respondent™s handbook rule
. The timeclock system was 
new and the result here is clearly 
a harsh application of the rule. 
Moreover, less than a week before, Stavetski had been given a 
favorable appraisal. Respondent 
admits that Stavetski was a 
good employee. In some cases, such evidence might lead to a 
finding of pretext or discriminatory motive, at least where there 
is other evidence that could help
 support such an inference. The 
record in this case, however, does not contain such other evi-
dence. Compare 
Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 466 (9th Cir. 1966), a leading case on the use of pretext to 
show discriminatory motive. In that case, the Court stated that 
if a trier-of-fact ﬁfinds that th
e stated motive for a discharge is 
false, he certainly can infer that there is another motive. More 
than that, he can infer that the motive is one that the employer 
desires to concealŠan unlawful motiveŠat least where, as in 
this case, the surrounding facts tend 
to reinforce that inference.ﬂ 
Id. at 470. In 
Shattuck Denn
, however, the surrounding facts 
included the following: The em
ployer™s manager, who effectu-
ated the discharge, asserted, in the course of discussing the 
alleged discriminatee™s grievanc
e, that the union was submit-
                                                          
 5 There was a brief reference in th
e record to an employee who was 
warned rather than discha
rged for an accident that amounted to a safety 
violation (Tr. 62), but that matter wa
s so clearly different from Stavet-
ski™s timecard offense that it has little or no value for comparison pur-

poses, except to show that Respondent sometimes warned employees 
rather than discharged them. The 
same applies to documentary evi-
dence reflecting warnings for tard
iness and absenteeism. Significantly, 
the Respondent™s handbook did not c
ontain a progressive disciplinary 
policy. Violations of certain listed 
work rules, including Stavetski™s 
violation, were specifically identif
ied as subjecting the employee to 
ﬁdiscipline up to and including termina
tion.ﬂ Jt. Exh. 2(c), p. 5. In these 
circumstances, I cannot agree with 
the General Counsel™s contention 
that, in practice, Respondent had 
a progressive disciplinary policy. 
ting too many small grievances. Id. at 468. Compare also 
United Parcel Service
, 340 NLRB, 776-777 fn. 10 (2003) (pre-
text finding enhanced by stat
ements made by management 
official who discharged alleged 
discriminatee, 
which indicated 
animus specifically addressed to him). 
I do not think that, in this case, the General Counsel has 
proved a violation by a preponderance of the evidence. In the 
absence of evidence from which it can be inferred that the dis-
charge was causally related to an animus specifically directed 
toward Stavetski because of his union or other protected con-
certed activity, I cannot conclude
 that the discharge was unlaw-
fully motivated. Accordingly, I 
find that the General Counsel 
has failed to prove that the discharge was motivated by unlaw-
ful considerations.  
CONCLUSION OF LAW The General Counsel has failed to show by a preponderance 
of the evidence that Respondent 
violated Section 8(a)(3) and 
(1) of the Act by discharging employee David Stavetski. 
On these findings of fact and conclusion of law, and on the 
entire record, I issue the following recommended
6  ORDER The complaint is dismissed in its entirety. 
                                                           
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order herein shall, as provided in Sec. 102.48 of the Rules, be adopted 
by the Board and all objections to th
em shall be deemed waived for all 
purposes. 
 